DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-18 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/16/2021 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim – US 2020/0047807 A1).

As to claim 1, Kim discloses a driving control method for vehicles, the driving control method comprising:
determining, by a controller (Kim: Abstract and FIG. 2 the projection information controller 231), whether virtual guide lines need to be generated (Kim: [0034]-[0035], [0037], [0042]-[0043], [0048], FIG. 2 the front projector 233 and the rear projector 234 and FIG. 3 S320-S321: when the vehicle is located near a turning point (YES in S319), the projection information controller 231 may calculate the curvature of a laser beam so that the laser beam indicates the turning point and the direction of the vehicle based on the information obtained in the previous processes (S316, S317 and S318) (S320), and may project a line for indicating the turning point through the front projector 233 (S321)), based on a state of turn guide lines disposed at sides of a host vehicle (Kim: [0034]-[0035], [0037], [0042]-[0043], [0048], [0050], FIG. 2, and FIG. 5: when the current steering angle is maintained corresponding to the steering movement of the steering wheel, a forward traveling assistance line 520, which indicates the expected traveling route of the vehicle 510, may be displayed on the road. Therefore, when the driver steers the steering wheel in a direction inappropriate for the corner, as shown in FIG. 5B, the driver may quickly realize that the vehicle 510 will travel over the centerline 530 of the road based on a forward traveling assistance line 520′, thereby enabling safe driving); and
controlling, by the controller, the host vehicle to radiate optical guide lines on a road surface requiring generation of the virtual guide lines (Kim: [0033]-[0035], [0041]-[0042], [0049]-[0050], FIG. 2, FIG. 5, and FIG. 7-10), using light, in response to determining that the virtual guide lines need to be generated (Kim: [0033]-[0035], [0041]-[0042], [0049]-[0050], FIG. 2, FIG. 5, and FIG. 7-10: subsequently, when the vehicle is located near a turning point (YES in S319), the projection information controller 231 may calculate the curvature of a laser beam so that the laser beam indicates the turning point and the direction of the vehicle based on the information obtained in the previous processes (S316, S317 and S318) (S320), and may project a line for indicating the turning point through the front projector 233 (S321)).

Kim does not explicitly disclose whether virtual guide lines need to be generated, based on a state of turn guide lines disposed at sides of a host vehicle when the host vehicle enters an intersection and drives while turning.

However, in one embodiment, Kim discloses a method of generating guide lines disposed at sides of a vehicle to enable safe driving for a user (Kim: [0034]-[0035], [0037], [0042]-[0043], [0048], [0050], FIG. 2, and FIG. 5: when the current steering angle is maintained corresponding to the steering movement of the steering wheel, a forward traveling assistance line 520, which indicates the expected traveling route of the vehicle 510, may be displayed on the road. Therefore, when the driver steers the steering wheel in a direction inappropriate for the corner, as shown in FIG. 5B, the driver may quickly realize that the vehicle 510 will travel over the centerline 530 of the road based on a forward traveling assistance line 520′, thereby enabling safe driving) based on location information of the vehicle (Kim: [0013]-[0014], [0035], [0055], [0060], and FIG. 2-9: the projection information controller 231 may confirm the current location of the vehicle through the GPS receiver 211, a detailed map of the neighboring roads through the detailed map database 212, and the traveling route through the navigation system 220, and may control the curvature of the laser beam so that the laser beam indicates the turning direction when the vehicle approaches a turning point. In addition, in the case in which the front and rear projectors 233 and 234, which will be described later, are configured to output a plurality of colors, the projection information controller 231 may perform control such that laser beams of different colors are output to respective locations) wherein in response to determining that the vehicle approaches a turning point at an intersection, the guide lines are generated to inform the driver of travelling state of the vehicle in order to enable safe driving (Kim: [0013]-[0014], [0035]-[0036], [0048]-[0050], [0055], [0057]-[0060], and FIG. 2-9: as the vehicle 810 approaches a left-turning point, the shape of a left forward traveling assistance line 822 may be maintained, but a right forward traveling assistance line 821 may be gradually bent to the left. As the vehicle 810 comes closer to the left-turning point, as shown in FIG. 8B, a right forward traveling assistance line 821′ may be bent further to the left, and a left forward traveling assistance line 822′ may also start to be bent to the left. Thereafter, when the vehicle 810 reaches the left-turning point, as shown in FIG. 8C, a right forward traveling assistance line 821″ and a left forward traveling assistance line 822″ may be displayed so as to be bent toward the road on the left).
Therefore, in view of teachings by Kim, it would have been obvious to one of the ordinary kill in the art before the effective filing date of the claimed invention to implement in the vehicle assistance system of Kim to include whether virtual guide lines need to be generated, based on a state of turn guide lines disposed at sides of a host vehicle when the host vehicle enters an intersection and drives while turning, as suggested by Kim. The motivation for this is to activate guide lines for a vehicle to enable safe driving of the vehicle in response to turning situation of the vehicle.

As to claim 2, Kim disclose the limitations of claim 1 further comprising the driving control method according to claim 1, wherein the controlling of the host vehicle to radiate the optical guide lines on the road surface comprises controlling the host vehicle to radiate the optical guide lines on the road surface at a remaining side of a driving lane of the host vehicle based on the turn guide lines, in response to the turn guide lines being displayed on the road surface at one side of the driving lane of the host vehicle (Kim: [0030], [0034]-[0035], [0037], [0042]-[0043], [0048], [0050], FIG. 2, and FIG. 5: when the current steering angle is maintained corresponding to the steering movement of the steering wheel, a forward traveling assistance line 520, which indicates the expected traveling route of the vehicle 510, may be displayed on the road. Therefore, when the driver steers the steering wheel in a direction inappropriate for the corner, as shown in FIG. 5B, the driver may quickly realize that the vehicle 510 will travel over the centerline 530 of the road based on a forward traveling assistance line 520′, thereby enabling safe driving).

As to claim 10, Kim discloses all the driving control system for vehicles limitations as claimed that mirrors the driving control method for vehicles in claim 1; thus, claim 10 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a driving control system for vehicles, the driving control system comprising:
a determiner (Kim: Abstract and FIG. 2 the projection information controller 231) configured to determine whether virtual guide lines need to be generated (Kim: [0034]-[0035], [0037], [0042]-[0043], [0048], FIG. 2 the front projector 233 and the rear projector 234 and FIG. 3 S320-S321: when the vehicle is located near a turning point (YES in S319), the projection information controller 231 may calculate the curvature of a laser beam so that the laser beam indicates the turning point and the direction of the vehicle based on the information obtained in the previous processes (S316, S317 and S318) (S320), and may project a line for indicating the turning point through the front projector 233 (S321)), based on a state of turn guide lines disposed at sides of a host vehicle (Kim: [0034]-[0035], [0037], [0042]-[0043], [0048], [0050], FIG. 2, and FIG. 5: when the current steering angle is maintained corresponding to the steering movement of the steering wheel, a forward traveling assistance line 520, which indicates the expected traveling route of the vehicle 510, may be displayed on the road. Therefore, when the driver steers the steering wheel in a direction inappropriate for the corner, as shown in FIG. 5B, the driver may quickly realize that the vehicle 510 will travel over the centerline 530 of the road based on a forward traveling assistance line 520′, thereby enabling safe driving) when the host vehicle enters an intersection and drives while turning (Kim: [0013]-[0014], [0035]-[0036], [0048]-[0050], [0055], [0057]-[0060], and FIG. 2-9: as the vehicle 810 approaches a left-turning point, the shape of a left forward traveling assistance line 822 may be maintained, but a right forward traveling assistance line 821 may be gradually bent to the left. As the vehicle 810 comes closer to the left-turning point, as shown in FIG. 8B, a right forward traveling assistance line 821′ may be bent further to the left, and a left forward traveling assistance line 822′ may also start to be bent to the left. Thereafter, when the vehicle 810 reaches the left-turning point, as shown in FIG. 8C, a right forward traveling assistance line 821″ and a left forward traveling assistance line 822″ may be displayed so as to be bent toward the road on the left); and
a radiator (Kim: [0013]-[0014], [0035], [0055], [0060], and FIG. 2-9: the projection information controller 231 may confirm the current location of the vehicle through the GPS receiver 211, a detailed map of the neighboring roads through the detailed map database 212, and the traveling route through the navigation system 220, and may control the curvature of the laser beam so that the laser beam indicates the turning direction when the vehicle approaches a turning point. In addition, in the case in which the front and rear projectors 233 and 234, which will be described later, are configured to output a plurality of colors, the projection information controller 231 may perform control such that laser beams of different colors are output to respective locations) configured to control the host vehicle to radiate optical guide lines on a road surface requiring generation of the virtual guide lines (Kim: [0033]-[0035], [0041]-[0042], [0049]-[0050], FIG. 2, FIG. 5, and FIG. 7-10), using light, in response to the determiner determining that the virtual guide lines need to be generated (Kim: [0033]-[0035], [0041]-[0042], [0049]-[0050], FIG. 2, FIG. 5, and FIG. 7-10: subsequently, when the vehicle is located near a turning point (YES in S319), the projection information controller 231 may calculate the curvature of a laser beam so that the laser beam indicates the turning point and the direction of the vehicle based on the information obtained in the previous processes (S316, S317 and S318) (S320), and may project a line for indicating the turning point through the front projector 233 (S321)).

As to claim 11, Kim disclose the limitations of claim 10 further comprising the driving control system according to claim 10, wherein the radiator is further configured to control the host vehicle to radiate the optical guide lines on the road surface at a remaining side of a driving lane of the host vehicle based on the turn guide lines, in response to the turn guide lines being displayed on the road surface at one side of the driving lane of the host vehicle (Kim: [0030], [0034]-[0035], [0037], [0042]-[0043], [0048], [0050], FIG. 2, and FIG. 5: when the current steering angle is maintained corresponding to the steering movement of the steering wheel, a forward traveling assistance line 520, which indicates the expected traveling route of the vehicle 510, may be displayed on the road. Therefore, when the driver steers the steering wheel in a direction inappropriate for the corner, as shown in FIG. 5B, the driver may quickly realize that the vehicle 510 will travel over the centerline 530 of the road based on a forward traveling assistance line 520′, thereby enabling safe driving).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim – US 2020/0047807 A1) in view of Ogawa et al. (Ogawa – US 2019/0027040 A1).

As to claim 8, Kim discloses the limitations of claim 1 except for the claimed limitations of the driving control method according to claim 1, further comprising not radiating the optical guide lines, in response to the turn guide lines being respectively displayed on the road surface at two sides of a driving lane of the host vehicle.
However, it has been known in the art of vehicle controls to implement the method of not radiating the optical guide lines, in response to the turn guide lines being respectively displayed on the road surface at two sides of a driving lane of the host vehicle, as suggested by Ogawa, which discloses the method of not radiating the optical guide lines, in response to the turn guide lines being respectively displayed on the road surface at two sides of a driving lane of the host vehicle (Ogawa: Abstract, [0028]-[0031], [0048], [0061]-[0062], and FIG.3-4: The lane marker output means 640 outputs the position point sequence data of the front lane markers LM2 and LM3 output from the front lane marker detection means 610 and the position point sequence data of the estimated front lane marker LM4 output from the front lane marker estimation means 630… The position point sequence data of the lane marker output from the lane marker output means 640 are transmitted to the display means 650 and the notification means 660. The display means 650 displays the position of the host vehicle and the lane marker on the screen, so that a driver easily performs a display. In addition, if there is a possibility of collision with other vehicles by the information of the lane marker output means 640, the notification means 660 notifies the driver of this information).
Therefore, in view of teachings by Kim and Ogawa, it would have been obvious to one of the ordinary kill in the art before the effective filing date of the claimed invention to implement in the vehicle assistance system of Kim to include the method of not radiating the optical guide lines, in response to the turn guide lines being respectively displayed on the road surface at two sides of a driving lane of the host vehicle, as suggested by Ogawa. The motivation for this is to provide road information to a driver.

As to claim 17, Kim and Ogawa discloses the limitations of claim 10 further comprising the driving control system according to claim 10, wherein the host vehicle is configured to not radiate the optical guide lines, in response to the turn guide lines being respectively displayed on the road surface at two sides of a driving lane of the host vehicle (Ogawa: Abstract, [0028]-[0031], [0048], [0061]-[0062], and FIG.3-4: The lane marker output means 640 outputs the position point sequence data of the front lane markers LM2 and LM3 output from the front lane marker detection means 610 and the position point sequence data of the estimated front lane marker LM4 output from the front lane marker estimation means 630… The position point sequence data of the lane marker output from the lane marker output means 640 are transmitted to the display means 650 and the notification means 660. The display means 650 displays the position of the host vehicle and the lane marker on the screen, so that a driver easily performs a display. In addition, if there is a possibility of collision with other vehicles by the information of the lane marker output means 640, the notification means 660 notifies the driver of this information).

Allowable Subject Matter
Claims 3-7, 9, 12-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The prior art does not teach the combination of the limitations including the controlling of the host vehicle to radiate the optical guide lines on the road surface comprises controlling the host vehicle to radiate the optical guide lines on the road surface at one side of the host vehicle, among the sides of the host vehicle, based on the turn guide, in response to the turn guide lines being displayed in a lane other than a driving lane of the host vehicle, as presented in claims 3 and 12. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claims 3 and 12.

Claims 4 and 13 are rejected because of their dependency on the previously rejected claims 3 and 12, respectively.

The prior art does not teach the combination of the limitations including the determining of whether the virtual guide lines need to be generated comprises detecting other vehicle optical guide lines radiated by one or more other vehicles so as to be displayed at the sides of the host vehicle, and wherein the controlling of the host vehicle to radiate the optical guide lines on the road surface comprises controlling the host vehicle to radiate the optical guide lines on the road surface at one side of the host vehicle, among the sides of the host vehicle, based on the other vehicle optical guide lines, in response to the other vehicle optical guide lines being displayed in a lane other than a driving lane of the host vehicle, as presented in claims 5 and 14. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claims 5 and 14.

Claims 6 and 15 are rejected because of their dependency on the previously rejected claims 5 and 14, respectively.

The prior art does not teach the combination of the limitations including the determining of whether the virtual guide lines need to be generated comprises detecting other vehicle optical guide lines radiated by one or more other vehicles, and wherein the controlling of the host vehicle to radiate the optical guide lines on the road surface comprises controlling the host vehicle to radiate the optical guide lines on the road surface at a remaining side of the host vehicle, among the sides of the host vehicle, based on the other vehicle optical guide lines, in response to the other vehicle optical guidelines being displayed on the road surface at one side of the host vehicle, among the sides of the host vehicle, as presented in claims 7 and 16. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claims 7 and 16.

The prior art does not teach the combination of the limitations including the controlling of the host vehicle to radiate the optical guide lines on the road surface comprises controlling the host vehicle to radiate the optical guide lines on first turn guide lines displayed on the road surface at a first side of a driving lane of the host vehicle, among the turn guide lines, based on second turn guide lines displayed on the road surface at a second side of the driving lane, among the turn guide lines, in response to the first turn guide lines having a relatively lower recognition rate equal to or below a reference value, and the second turn guide lines having a relatively higher recognition rate, as presented in claims 9 and 18. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claims 9 and 18.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Seitz et al., US 2022/0135061 A1, discloses method for operating a driver information system in an ego-vehicle and driver information system.
Gallagher, US 10,595,176 B1, discloses virtual lane lines for connected vehicles.
Miyazaki, US 2009/0012709 A1, discloses road information generating apparatus, road information generating method, and road information generating program.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684